                                  ISTRIC
                             TES D      TC
                           TA



                                                       O
                      S




                                                        U
                     ED




                                                         RT
                                             DERED
                 UNIT




                                  O OR
                          IT IS S
Dated: 9/16/19



                                                             R NIA
                                                        re
                                                 Westmo
                 NO




                                       a n d i s
                                d ge K
                                                             FO
                           Ju
                  RT




                                                         LI


                          ER
                     H




                                                       A




                               N                         C
                                   D IS T IC T      OF
                                         R
